IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                     _________________________

                     Nos. 96-50084 & 96-50155
                          Summary Calendar
                     _________________________

                          GLEN C. JAMES,

                                                 Plaintiff-Appellant,

                              versus

                     GARY L. JOHNSON, DIRECTOR,
               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                  INSTITUTIONAL DIVISION, ET AL.,

                                             Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-95-CV-1024
_________________________________________________________________
                           June 21, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Glen C. James, a Texas state prisoner proceeding pro se and in

forma pauperis, appeals from the district court's (1) dismissal of

his civil rights action as frivolous pursuant to 28 U.S.C. §

1915(d), and (2) subsequent order imposing sanctions for his filing

a document in that court containing extremely vulgar and offensive

language.



     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     James   asserts   that   the    court    abused   its   discretion   in

dismissing his action pursuant to the Eleventh Amendment, noting

that he sued the defendants in their official capacities and sought

only prospective injunctive relief.          The dismissal is affirmed on

the alternative ground that, based on James' filing in district

court that he was no longer being subjected to the challenged strip

searches, the action is moot.        See Powell v. McCormack, 395 U.S.
486, 496 (1969) (holding "a case is moot when the issues presented

are no longer `live' or the parties lack a legally cognizable

interest in the outcome"); Bickford v. International Speedway

Corp., 654 F.2d 1028, 1031 (5th Cir. 1981) (holding this court may

affirm on any ground, including grounds not considered by the

district court).

     James contends that the district court lacked authority to

rule upon a document he filed in that court after he filed his

notice of appeal, and that it abused its discretion in imposing

sanctions against him for that filing.         He maintains also that the

sanctions violate his First Amendment right to freedom of speech.

The imposition of sanctions was an appropriate exercise of the

court's inherent authority.          See Natural Gas Pipeline Co. of

America v. Energy Gathering Inc., 2 F.3d 1397, 1410-11 (5th Cir.

1993), cert. denied, ___ U.S. ___, 114 S. Ct. 882 (1994).



                                                                 AFFIRMED


                                    - 2 -